EXHIBIT 10.9
 
First Bank of Georgia Annual Incentive Plan
for
Thomas J. Flournoy, Senior Vice President and Chief Financial Officer,
Georgia-Carolina Bancshares, Inc. and First Bank of Georgia


In March 2006, the independent directors who are members of the Executive
Committee of the Board of Directors of First Bank of Georgia approved the First
Bank of Georgia Annual Incentive Plan (the “Plan”), pursuant to which Mr.
Flournoy (the “Chief Financial Officer”) may earn an incentive award equal to a
percentage of their annual base salary.  The cash incentive award is based upon
meeting certain financial performance objectives established at the beginning of
each calendar year.


The performance measures for Mr. Flournoy are related to Bank operating expense
control, core deposit growth and net interest margin, and a subjective
assessment by the Board of Directors.  The financial performance objective of
expense control is assigned a weighting factor of 50%, the financial performance
objectives for core deposit growth and net interest margin are assigned a
weighting factor of 20% each, and the subjective assessment of the Board of
Directors is assigned a weighting factor of 10%.


The AIP for Mr. Flournoy includes a “threshold,” “target” and “stretch” or
aspiration goal in each of the expense control, core deposit growth and net
interest margin categories.  Failure to meet the threshold goals results in no
incentive payment in that category.  Achievement of the threshold goals is
designed to result in an incentive award of 10% of base salary.  Achievement of
the target goals is designed to result in an incentive award of 20% of base
salary.  Achievement of the stretch goals is designed to result in an incentive
award of 40% of base salary.  The performance objectives are designed so that
the achievement of the target goals would be considered to be reflective of
superior performance, and the target goals are considered to be difficult to
achieve.


Certain other quality measures are also included in the AIP, which can have the
effect of decreasing the incentive award amount by as much 45%.  These quality
measures are designed to act as control measures to ensure that financial
reporting control is achieved.  These quality measures include expectations
related to: (i) timely financial statement reporting, (ii) high quality audit
results, and (iii) timely budget preparation.  Each of the three quality
measures is separately measured.  If the quality results do not meet
expectations for a particular quality measure, the incentive award will be
reduced by 15% for each measure.  If the net quality results meet or exceed
expectations, there is no impact on the incentive award.


The subjective assessment of the Board of Directors takes into account various
circumstances, developments and occurrences during the year which may have had
an impact on financial performance measures, and the Board of Directors may act
subjectively based upon those considerations and may make upward or downward
adjustments to an incentive award based upon the 10% weighting factor.


Excluding the subjective assessment of the Board of Directors, and assuming (i)
the stretch goals were attained for each financial performance category, and
(ii) the results of each of the quality measures meet or exceed expectations,
the maximum annual incentive award which could be earned is 40% of base salary.


Pursuant to the actual results for the year ended December 31, 2011, Bank
operating expenses and core deposit growth exceeded the stretch amount.  Net
interest margin met the threshold goal, so an incentive payment was earned with
respect that performance measure as well.  Mr. Flournoy’s incentive award also
included a subjective assessment by the Board at the “target” level.  The
quality measures mentioned above met expectations, therefore no reduction in Mr.
Flournoy’s incentive award occurred.  Therefore, pursuant to the 2011 AIP, Mr.
Flournoy’s incentive award was $53,920.


The financial performance objectives and credit quality measures may be adjusted
annually by the Board of Directors or an appropriate committee of the Board of
Directors. The financial performance objectives have not been modified for the
2012 AIP year.
 